UNITED STATESSECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C.20549 FORM 10-Q (Mark One) x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended September 30, 2007 OR o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 Commission File Number: 1-33472 TECHTARGET, INC. (Exact name of registrant as specified in its charter) Delaware 04-3483216 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 117 Kendrick Street, Suite 800 Needham, Massachusetts02494 (Address of principal executive offices) (zip code) (781) 657-1000 (Registrant’s telephone number, including area code) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. xYes oNo Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, or a non-accelerated filer. See definition of “accelerated filer and large accelerated filer” in Rule 12b-2 of the Exchange Act. (Check one): Large accelerated filero Accelerated filero Non-accelerated filerx Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).oYesxNo As of September 30, 2007, there were outstanding 40,406,753 shares of the registrant’s common stock, par value $0.001. TECHTARGET, INC. QUARTERLY REPORT ON FORM 10-Q FOR THE QUARTERLY PERIOD ENDED SEPTEMBER 30, 2007 Table of Contents Item Page PART I. FINANCIAL INFORMATION Item 1. Financial Statements (Unaudited) Consolidated Balance Sheets as of September 30, 2007 and December31, 2006 1 Consolidated Statements of Operations for the Threeand Nine Months Ended September 30, 2007 and 2006 2 ConsolidatedStatements of Cash Flows for the Nine Months Ended September 30, 2007 and 2006 3 Notes to Consolidated Financial Statements 4 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 17 Item 3. Quantitative and Qualitative Disclosures About Market Risk 29 Item 4. Controls and Procedures 30 PART II. OTHER INFORMATION Item 1. Legal Proceedings 31 Item 1A. Risk Factors 31 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 38 Item 3. Defaults upon Senior Securities 38 Item 4. Submission of Matters to a Vote of Security Holders 38 Item 5. Other Information 38 Item 6. Exhibits 38 Signatures 39 PART I. FINANCIAL INFORMATION Item 1.Financial Statements TECHTARGET, INC. Consolidated Balance Sheets (In thousands, except share and per share data) September 30, 2007 December 31, 2006 Assets (unaudited) Current assets: Cash and cash equivalents $ 20,769 $ 30,830 Short-term investments 87,901 - Accounts receivable, net of allowance for doubtful accounts of $510 and $580 as of September 30, 2007 and December 31, 2006, respectively. 12,419 12,096 Prepaid expenses and other current assets 3,459 952 Deferred tax assets 735 1,784 Total current assets 125,283 45,662 Property and equipment, net 3,769 2,520 Goodwill 43,225 36,190 Intangible assets, net of accumulated amortization 12,087 6,066 Other assets 105 854 Deferred tax assets 1,834 1,355 Total assets $ 186,303 $ 92,647 Liabilities, Redeemable Convertible Preferred Stock and Stockholders' Equity (Deficit) Current liabilities: Current portion of bank term loan payable $ 3,000 $ 3,000 Accounts payable 3,121 2,928 Income taxes payable - 1,854 Accrued expenses and other current liabilities 1,559 1,904 Accrued compensation expenses 1,779 2,322 Deferred revenue 5,590 2,544 Total current liabilities 15,049 14,552 Long-term liabilities: Other liabilities 458 555 Bank term loan payable, net of current portion 3,750 6,000 Total liabilities 19,257 21,107 Commitments (Note 8) - - Redeemable convertible preferred stock: Series A redeemable convertible preferred stock - $0.001 par value; 36,009,488 shares authorized ; 35,879,971 shares issued and outstanding, liquidation preference of $30,656 at December 31, 2006 - 30,468 Series B redeemable convertible preferred stock - $0.001 par value; 51,470,588 shares authorized ; 51,470,588 shares issued and outstanding, liquidation preference of $88,296 at December 31, 2006 - 88,260 Series C redeemable convertible preferred stock - $0.001 par value; 10,141,302 shares authorized ; 10,141,302 shares issued and outstanding, liquidation preference of $18,058 at December 31, 2006 - 18,038 Total redeemable convertible preferred stock - 136,766 Stockholders' equity (deficit): Preferred stock, 5,000,000 shares authorized; no shares issued or outstanding - - Common stock, $0.001 par value per share, 100,000,000 shares authorized; 40,406,753 and 7,969,830 shares issued and outstanding at September 30, 2007 and December 31, 2006, respectively 41 32 Additional paid-in capital 199,689 - Warrants 55 105 Accumulated other comprehensive loss (70 ) (56 ) Accumulated deficit (32,669 ) (65,307 ) Total stockholders' equity (deficit) 167,046 (65,226 ) Total liabilities, redeemable convertible preferred stock and stockholders' equity (deficit) $ 186,303 $ 92,647 See accompanying notes. - 1 - Table of Contents TECHTARGET, INC. Consolidated Statements of Operations (In thousands, except share and per share data) Three Months Ended September 30, Nine Months Ended September 30, 2007 2006 2007 2006 (unaudited) Revenues: Online $ 14,687 $ 12,565 $ 44,726 $ 35,752 Events 6,912 5,893 16,201 13,962 Print 1,702 1,809 5,323 6,181 Total revenues 23,301 20,267 66,250 55,895 Cost of revenues: Online (1) 3,769 3,644 11,194 9,257 Events (1) 2,283 1,632 6,065 4,641 Print (1) 862 1,385 2,990 4,215 Total cost of revenues 6,914 6,661 20,249 18,113 Gross profit 16,387 13,606 46,001 37,782 Operating expenses: Selling and marketing (1) 7,271 4,932 19,811 14,555 Product development (1) 1,677 1,617 5,021 4,740 General and administrative (1) 3,364 2,126 8,917 6,001 Depreciation 401 241 1,095 697 Amortization of intangible assets 1,171 1,378 2,971 3,886 Total operating expenses 13,884 10,294 37,815 29,879 Operating income 2,503 3,312 8,186 7,903 Interest income (expense): Interest income 1,043 369 2,058 1,224 Interest expense (146 ) (385 ) (851 ) (1,103 ) Total interest income (expense) 897 (16 ) 1,207 121 Income before provision for income taxes 3,400 3,296 9,393 8,024 Provision for income taxes 1,858 1,709 4,820 3,623 Net income $ 1,542 $ 1,587 $ 4,573 $ 4,401 Net income (loss) per common share: Basic $ 0.04 $ (0.16 ) $ 0.03 $ (0.47 ) Diluted $ 0.04 $ (0.16 ) $ 0.02 $ (0.47 ) Weighted average common shares outstanding: Basic 40,354,796 7,909,485 24,282,474 7,788,440 Diluted 43,336,498 7,909,485 27,184,670 7,788,440 (1) Amounts include share-based compensation expense as follows: Cost of online revenue $ 16 $ 9 $ 156 $ 14 Cost of events revenue 20 3 43 5 Cost of print revenue (1 ) 1 18 2 Selling and marketing 930 49 2,054 69 Product development 84 10 230 16 General and administrative 604 19 1,421 50 See accompanying notes. - 2 - Table of Contents TECHTARGET, INC. Consolidated Statements of Cash Flows (In thousands) Nine Months Ended September 30, 2007 2006 (unaudited) Operating Activities Net income $ 4,573 $ 4,401 Adjustments to reconcile net income to net cash provided by operating activities: Depreciation and amortization 4,066 4,583 Provision for bad debt 117 215 Stock-based compensation 3,922 156 Non-cash interest expense 310 91 Deferred tax benefit 570 - Excess tax benefit - stock options (2,518 ) - Changes in operating assets and liabilities, net of businesses acquired: Accounts receivable (441 ) (3,283 ) Prepaid expenses and other current assets 74 (604 ) Other assets 745 (18 ) Accounts payable 193 (541 ) Income taxes payable (1,854 ) - Accrued expenses and other current liabilities (344 ) 22 Accrued compensation expenses (543 ) (233 ) Deferred revenue 3,046 3,049 Other liabilities (110 ) (41 ) Net cash provided by operating activities 11,806 7,797 Investing activities Purchases of property and equipment, and other assets (2,344 ) (969 ) Purchases of short-term investments (284,247 ) - Sales of short-term investments 196,346 - Acquisition of assets (1,013 ) - Acquisition of businesses, net of cash acquired (15,015 ) (15,017 ) Net cash used in investing activities (106,273 ) (15,986 ) Financing activities Proceeds from revolving credit facility 12,000 - Payments made on revolving credit facility (12,000 ) - Proceeds from bank term loan payable - 10,000 Payments on bank term loan payable (2,250 ) (22,000 ) Proceeds from initial public offering, net of stock issuance costs 83,161 - Excess tax benefit - stock options 2,518 - Proceeds from exercise of warrants and stock options 977 779 Net cash provided by (used in) financing activities 84,406 (11,221 ) Net decrease in cash and cash equivalents (10,061 ) (19,410 ) Cash and cash equivalents at beginning of period 30,830 46,879 Cash and cash equivalents at end of period $ 20,769 $ 27,469 Cash paid for interest $ 489 $ 1,076 Cashpaid for taxes $ 4,437 $ 4,165 See accompanying notes. - 3 - Table of Contents TECHTARGET, INC. Notes to Consolidated Financial Statements (In thousands, except share and per share data) 1. Organization and Summary of Significant Accounting Policies The Company TechTarget, Inc. (the Company) is a leading provider of specialized online content that brings together buyers and sellers of corporate information technology, or IT, products. The Company sells customized marketing programs that enable IT vendors to reach corporate IT decision makers who are actively researching specific IT purchases.TechTarget,Inc. is a Delaware corporation that was incorporated on September 14, 1999. The Company's integrated content platform consists of a network of 42 websites that are complemented with targeted in-person events and three specialized IT magazines. Throughout all stages of the purchase decision process, these content offerings meet IT professionals' needs for expert, peer and IT vendor information, and provide a platform on which IT vendors can launch targeted marketing campaigns that generate measurable, high return on investment, or ROI. Based upon the logical clustering of users' respective job responsibilities and the marketing focus of the products that the Company's customers are advertising, content offerings are currently categorized across eleven distinct media groups:Application Development; Channel; CIO and IT Management; Data Center; Enterprise Applications; Laptops and Mobile Technology; Networking; Security; Storage; Vertical Software; and Windows and Distributed Computing. On November 6, 2007, the Company acquired KnowledgeStorm, Inc. (KnowledgeStorm), a privately-held company based in Alpharetta, GA for an aggregate purchase price of approximately $58 million, consisting of approximately $52 million in cash and 359,820 shares of the Company's common stock. KnowledgeStorm is a leading online search resource providing vendor generated content targeted toward corporate IT professionals. KnowledgeStorm offers IT marketers products with a lead generation and branding focus to reach these corporate IT professionals throughout the purchasing decision process.The financial results of KnowledgeStorm will be included in the Company’s consolidated results of operations from the date of acquisition. Stock Offering In May 2007, the Company completed its initial public offering (IPO) of 8,855,000 shares of its common stock, of which 7,072,097 shares were sold by the Company and 1,782,903 shares were sold by certain of the Company’s existing shareholders ata price to the publicof $13.00 per share.The Company raised a total of $91,937 in gross proceeds from the offering, or $83,161 in net proceeds after deducting underwriting discounts and commissions of $6,436 and other offering costs of approximately $2,340. Upon the closing of the offering, all shares of the Company’s redeemable convertible preferred stock automatically converted into 24,372,953 shares of common stock. Reverse Stock Split On April26, 2007, the Company's board of directors approved a 1-for-4 reverse stock split of the Company's outstanding common stock. The reverse stock split became effective immediately and all common share and per share amounts in the accompanying consolidated financial statements and notes to the consolidated financial statements have been retroactively adjusted for all periods presented to give effect to the reverse stock split. Unaudited Interim Financial Information The accompanying interim consolidated financial statements are unaudited.These financial statements and notes should be read in conjunction with the audited consolidated financial statements and related notes, together with management’s discussion and analysis of financial condition and results of operations, contained in the Company’s Registration Statement on Form S-1 (File No. 333-140503), which is on file with the Securities and Exchange Commission (SEC). The accompanying unaudited interim consolidated financial statements have been prepared pursuant to the rules and regulations of the SEC.Certain information and footnote disclosures normally included in financial statements that have been prepared in accordance with accounting principles generally accepted in the United States have been condensed or omitted pursuant to such SEC rules and regulations.In the opinion of management, the unaudited interim consolidated financial statements and notes have been prepared on the same basis as the audited consolidated financial statements in the Company’s Registration Statement on Form S-1 (File No. 333-140503), and include all adjustments (consisting of normal, recurring adjustments) necessary for the fair presentation of the Company's financial position at September 30, 2007, results of operations for the three and nine months ended September 30, 2007 and 2006, and cash flows for the nine months ended September 30, 2007 and 2006.The interim periods are not necessarily indicative of results to be expected for any other interim periods or for the full year. Principles of Consolidation The accompanying unaudited consolidated financial statements include the accounts of the Company and its wholly-owned subsidiaries, Bitpipe,Inc., TechTarget Securities Corporation and TechTarget,Ltd. Bitpipe,Inc. is a leading provider of in-depth ITcontent including white papers, product literature, and case studies from ITvendors. TechTarget Securities Corporation is a Massachusetts Securities Corporation incorporated in2004. TechTarget,Ltd. is a subsidiary doing business principally in the United Kingdom.All significant intercompany accounts and transactions have been eliminated in consolidation. - 4 - Table of Contents Use of Estimates The preparation of financial statements in conformity with U.S. accounting principles generally accepted requires management to make estimates and assumptions that affect the reported amounts of assets and liabilities and disclosures of contingent assets and liabilities at the date of the financial statements and the reported amounts of revenues and expenses during the reporting period. Actual results could differ from those estimates. Revenue Recognition The Company generates substantially all of its revenue from the sale of targeted advertising campaigns that are delivered via its network of websites, events and print publications.Revenue is recognized in accordance with Staff Accounting Bulletin (SAB) No. 104, Revenue Recognition, and Financial Accounting Standards Board’s (FASB) Emerging Issues Task Force (EITF) Issue No. 00-21, Revenue Arrangements With Multiple Deliverables.Revenue is recognized only when the service has been provided and when there is persuasive evidence of an arrangement, the fee is fixed or determinable and collection of the receivable is reasonably assured. Online media.Revenue for online media offerings is recognized for specific online media offerings as follows: - White Papers.White paper revenue is recognized ratablyover the period in which the white paper is available on the Company’s websites. - Webcasts and Podcasts.Webcast revenue is recognized in the period in which the webcast occurs.Podcast revenue is recognized in the period in which it is first posted and becomes available on the Company’s websites. - Software Package Comparisons.Software package comparison revenue is recognized ratablyover the period in which the software information is available on the Company’s websites. - Dedicated E-mails, E-mail Newsletters.Dedicated e-mail and e-newsletter revenue is recognized in the period in which the e-mail or e-newsletter is sent to registered members. - List Rentals.List rental revenue is recognized in the period in which the e-mails are sent to the list of registered members. - Banners.Banner revenue is recognized in the period in which the banner impressions occur. While each online media offering can be sold separately, most of the Company’s online media sales involve multiple online offerings.At inception of the arrangement, the Company evaluates the deliverables to determine whether they represent separate units of accounting under EITF Issue No. 00-21.Deliverables are deemed to be separate units of accounting if all of the following criteria are met: the delivered item has value to the customer on a standalone basis; there is objective and reliable evidence of the fair value of the item(s); and delivery or performance of the item(s) is considered probable and substantially in the Company's control.The Company allocates revenue to each unit of accounting in a transaction based upon its fair value as determined by vendor objective evidence.Vendor objective evidence of fair value for all elements of an arrangement is based upon the normal pricing and discounting practices for those online media offerings when sold to other similar customers.If vendor objective evidence of fair value has not been established for all items under the arrangement, no allocation can be made, and the Company recognizes revenue on all online media offerings over the term of the arrangement. The Company offers customers the ability to purchase integrated ROI program offerings, which can include any of its online media offerings packaged together to address the particular customer's specific advertising requirements. As part of these offerings, the Company will guarantee a minimum number of qualified sales leads to be delivered over the course of the advertising campaign. Throughout the advertising campaign, revenue is recognized as individual offerings are delivered, and the lead guarantee commitments are closely monitored to assess campaign performance. If the minimum number of qualified sales leads is not met by the scheduled completion date of the advertising campaign, the campaign is extended and the Company will extend the period over which it recognizes revenue. In accordance with EITF Issue No.00-21, revenue is deferred for any undelivered offerings equal to a pro-rata amount of the fair value of the additional media offerings as compared to the total combined value of the original contract and the fair value of the additional media offerings. The fair value of the additional media offerings is determined based on standard rate card pricing for each of the additional media offerings. The Company estimates the additional media offerings to be delivered during the extended period based on historical lead generation performance for each of the offerings. The Company has managed and completed over 1,000 integrated ROIprogram offerings since 2004, which it feels provides a reasonable basis to establish these estimates.During the twelve months ended September 30, 2007, lead shortfalls for integrated ROI program offerings were satisfied within an average extended period of 38 days. As of September 30, 2007, substantially all of the integrated ROIprogram offerings that had a guaranteed minimum number of qualified sales leads had been delivered within the original contractual term.Standard contractual terms and conditions for integrated ROI program offerings allow for the Company to extend advertising campaigns in order to satisfy lead shortfalls. Whenlead shortfalls areunable to be satisfied within a mutually agreed-upon extended period, the Company recognizes revenue equal to, and the customer is only responsible for paying, a pro rata amount based on the actual number of leads delivered compared to the number of leads originally guaranteed. Historically, lead guarantees associated with integrated ROIprogram offerings have not required the Company to refund or extend payment terms to customers, nor have they resulted in deferral of a material amount of revenue outside of the original contractual term of the advertising campaign. Amounts collected or billed prior to satisfying the above revenue recognition criteria are recorded as deferred revenue. - 5 - Table of Contents Event sponsorships.Sponsorship revenues from events are recognized upon completion of the event in the period that the event occurs.Amounts collected or billed prior to satisfying the above revenue recognition criteria are recorded as deferred revenue.The majority of the Company’s events are free to qualified attendees, however certain of the Company’s events are based on a paid attendee model.Revenue is recognized for paid attendee events upon completion of the event and receipt of payment from the attendee.Deferred revenue relates to collection of the attendance fees in advance of the event. Print publications.Advertising revenues from print publications are recognized at the time the applicable publication is distributed.Amounts collected or billed prior to satisfying the above revenue recognition criteria are recorded as deferred revenue. Fair Value of Financial Instruments Financial instruments consist of cash and cash equivalents, short-term investments, accounts receivable, accounts payable, a term loan payable and an interest rate swap. The carrying value of these instruments approximates their estimated fair values. Long-lived Assets Long-lived assets consist of property and equipment, goodwill and other intangible assets.Goodwill and other intangible assets arise from acquisitions and are recorded in accordance with Statement of Financial Accounting Standards (SFAS) No. 142, Goodwill and Other Intangible Assets. In accordance with this statement, a specifically identified intangible asset must be recorded as a separate asset from goodwill if either of the following two criteria is met: (1) the intangible asset acquired arises from contractual or other legal rights; or(2) the intangible asset is separable. Accordingly, intangible assets consist of specifically identified intangible assets. Goodwill is the excess of any purchase price over the estimated fair market value of net tangible assets acquired not allocated to specific intangible assets. As required by SFAS No. 142, goodwill and indefinite-lived intangible assets are not amortized, but are reviewed annually for impairment or more frequently if impairment indicators arise. Separable intangible assets that are not deemed to have an indefinite life are amortized over their useful lives using the straight-line method over periods generally ranging from one tosixyears, and are reviewed for impairment when events or changes in circumstances suggest that the assets may not be recoverable under SFAS No. 144, Accounting for the Impairment or Disposal of Long-Lived Assets. The Company performs its annual test of impairment of goodwill on December 31st of each year, and whenever events or changes in circumstances suggest that the carrying amount may not be recoverable.Based on this evaluation, the Company believes that, as of each of the balance sheet dates presented, none of the Company’s goodwill or other long-lived assets was impaired. Internal Use Software and Website Development Costs The Company accounts for website development costs according to the guidance in the EITF Issue No. 00-2, Accounting for Web Site Development Costs, which requires that costs incurred during the development of website applications and infrastructure involving developing software to operate a website be capitalized.Additionally, all costs relating to internal use software are accounted for under Statement of Position (SOP) 98-1,
